Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Lee Hairston, Sr., appeals the district court’s order adopting the report and recommendation of the magistrate judge and denying his 18 U.S.C. § 3582 (2006) motion to modify his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hairston, No. 3:00-cr-00024-JPB-JES-1, 2010 WL 3521591 (N.D.W.Va. Sept. 3, 2010). We deny Hairston’s “Motion for the Court to Issue an Order.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.